United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                        August 9, 2006

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 05-11233
                             Summary Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

SANDRA SUE SMITH,

                                         Defendant-Appellant.



                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                          No. 4:98-CR-197-1
                        --------------------




Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Sandra Smith was convicted, pursuant to a guilty plea, of two

counts of using unauthorized access cards and was sentenced to

concurrent 27-month terms in prison followed by concurrent three-

year terms of supervised release.         She appeals the imposition of

two consecutive nine-month prison terms following the revocation of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
supervised release. She argues that the district court erroneously

believed that the policy statements of the Sentencing Guidelines

required or encouraged the court to impose consecutive sentences

and that the court reversibly erred in imposing her revocation

sentence because the circumstances do not warrant consecutive

sentences.

     Smith has not established that her sentence was imposed in vi-

olation of law.   The total 18-month term of imprisonment imposed on

revocation of supervised release did not exceed the statutory maxi-

mum. See 18 U.S.C. § 3583(e)(3).   Accordingly, the revocation sen-

tence was neither “unreasonable” nor “plainly unreasonable.”    See

United States v. Hinson, 429 F.3d 114, 120 (5th Cir. 2005), cert.

denied, 126 S. Ct. 1804 (2006).

     AFFIRMED.